Citation Nr: 0720056	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee meniscectomy, evaluated as 30 percent disabling as 
of February 18, 2005, and 20 percent disabling prior to that 
date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased disability evaluation for 
residuals of a right knee meniscectomy (right knee 
disability) and a January 2006 rating decision that assigned 
an increased evaluation for a right knee disability and 
granted a separate evaluation for right knee degenerative 
joint disease.

In January 2007, a hearing was held at the RO before the 
undersigned.  At that time, additional medical evidence was 
obtained, and the veteran waived RO consideration of that 
evidence.


FINDINGS OF FACT

1.  Prior to February 18, 2005, a right knee disability was 
manifested by right knee pain, mild instability, and 
crepitation and grinding beneath the patella.

2.  On and after February 18, 2005, a right knee disability 
is manifested by right knee pain and severe instability.


CONCLUSIONS OF LAW

1.  Prior to February 18, 2005, the criteria for an 
evaluation in excess of 20 percent for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5259-
5258 (2006).

2.  On and after February 18, 2005, the criteria for an 
evaluation in excess of 30 percent for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5259-
5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Disability Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a June 1969 rating decision, the RO granted service 
connection for a right knee disability and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259, effective December 14, 1968.  By a November 1993 
rating decision, the RO assigned a 20 percent evaluation for 
a right knee disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259-5258, effective July 29, 1993.  In December 2002, 
the veteran filed a claim for entitlement to an increased 
evaluation.  In a January 2006 rating decision, the RO 
assigned a 30 percent evaluation for a right knee disability, 
under Diagnostic Code 5259-5257, effective February 18, 2005, 
and assigned a separate 10 percent evaluation for right knee 
degenerative joint disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260, effective December 6, 2002.  

A March 2003 VA joints examination was conducted.  The 
veteran reported constant right knee pain.  He stated that he 
took medication, ambulated with a cane, and could ambulate 
half a block at a time with great difficulty.  Upon 
examination, there was right knee extension to 5 degrees and 
flexion to 95 degrees.  The examiner found laxity of the 
lateral medial collateral ligaments and a mildly unstable 
knee.  The impression was status-post meniscectomy with mild 
knee instability and moderate to severe knee fatigability.  

In June and September 2003 VA medical records, the veteran 
reported chronic right knee pain and frequent falls due to 
right knee give-way.  Examination revealed minimal 
varus/valgus pain, no anterior or posterior drawer sign, 
crepitus and grinding beneath the patella, and full range of 
motion.  In an October 2003 VA record, the veteran reported 
right knee pain that was well-controlled with a brace.  

In a February 2004 private medical record, the veteran 
reported that he was almost completely incapacitated from 
effective ambulation beyond short distances.  The veteran was 
wearing a right knee brace.  

In June 2004, September 2004, and March 2005 VA medical 
records, the veteran reported chronic right knee pain and 
frequent falls due to right knee give-way.  Examination 
revealed minimal varus/valgus pain, no anterior or posterior 
drawer sign, crepitus and grinding beneath the patella, and 
full range of motion.  

A February 2005 VA joints examination was conducted.  The 
veteran reported pain that was worsened by cold and damp 
weather and standing for longer than 10 minutes.  Pain was 
decreased with rest, elevation, medication, and the use of a 
brace, cane, and walker for ambulation.  The veteran reported 
that he was unemployed due to his physical condition.  Upon 
examination, there was an antalgic gait and the veteran had 
difficulty getting up, to, and off the examining room table 
due to pain.  

In a March 2005 VA medical record, the veteran reported 
chronic right knee pain and frequent falls due to give-way.  
Examination revealed minimal varus/valgus pain, no anterior 
or posterior drawer sign, crepitus and grinding beneath the 
patella, and full range of motion.  

A June 2005 VA joints examination was conducted.  The veteran 
reported right knee instability and an inability to walk more 
than a couple of hundred feet at one time.  The veteran 
reported that he took medication, but denied any history of 
flare-ups.  The veteran was wearing a Don-Joy brace on his 
right knee.  Upon examination, there was 5 degrees extension 
and 100 degrees flexion.  Repetition caused no additional 
loss of range of motion due to pain, fatigue, weakness, or 
incoordination.  There was positive drawer sign.  The 
impression was moderate to severe right knee instability.

In June 2005 and May 2006 VA medical records, the veteran 
reported chronic right knee pain and frequent falls due to 
give-way.  Examination revealed minimal varus/valgus pain, no 
anterior or posterior drawer sign, crepitus and grinding 
beneath the patella, and full range of motion.  In a June 
2006 VA record, the veteran was measured for a right 
unloading knee brace.  In an October 2006 VA record, the 
veteran reported chronic right knee pain and frequent falls 
from give-way.  Examination revealed minimal varus/valgus 
pain, no anterior or posterior drawer sign, crepitus and 
grinding beneath the patella, and full range of motion.  In a 
November 2006 VA record, there was right knee extension to 0 
degrees and flexion to 110 degrees.  There was no tenderness 
to palpation, catching, or locking.  X-rays showed right knee 
mild osteoarthritis, worse of medial compartment.  In a 
January 2007 VA record, the veteran was fitted for a right 
medial unloading knee brace.  

At the January 2007 Board hearing, the veteran reported that 
he currently oversaw a small bicycle shop.  The veteran 
reported that without a knee brace, he had instability 
problems including falling.  He reported that he could stand 
about 10 minutes before the pain was unbearable, could walk 
less than a couple of blocks, and used a cane before he lost 
it.  The veteran rated his pain at 6 out of 10.  The veteran 
reported that he took prescription medication.  

Prior to February 18, 2005, the veteran's 20 percent 
evaluation under hyphenated Diagnostic Code 5259-5258 
indicated a right knee disability which included both the 
removal of semilunar cartilage and dislocation of semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  See 38 C.F.R. § 4.27 (2006) (noting 
that the diagnostic code for diseases may contain the 
diagnostic code for the disease followed by a hyphen and the 
diagnostic code for the residual condition on which the 
rating is based); 38 C.F.R. § 4.71a, Diagnostic Codes 5259 
(removal of semilunar cartilage), 5258 (dislocation of 
semilunar cartilage).  The maximum evaluations are 20 percent 
under Diagnostic Code 5258 and 10 percent under Diagnostic 
Code 5259.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted.

The Board has considered other potentially applicable 
diagnostic codes prior to February 18, 2005.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  A 30 percent 
evaluation is awarded for severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  Limitation of knee flexion 
warrants a 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Limitation of 
knee extension warrants a 30, 40, or 50 percent rating for 
extension limited to 20, 30, or 45 degrees, respectively.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  The veteran 
reported right knee give-way that caused falls.  The 
objective medical evidence of record found mild instability, 
no drawer sign, full range of right knee motion, flexion to 
95 degrees, and extension to 5 degrees.  Accordingly, an 
evaluation in excess of 20 percent for right knee instability 
or limitation of flexion or extension is not warranted.  

Moreover, the evidence of record does not demonstrate right 
knee ankylosis, impairment of the tibia and fibula, or genu 
recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 
5263 (2006).  Prior to February 18, 2005, an evaluation in 
excess of 20 percent is not warranted.

On and after February 18, 2005 the veteran's 30 percent 
evaluation under hyphenated Diagnostic Code 5259-5257 
indicates a right knee disability which includes both the 
removal of semilunar cartilage and other impairment of the 
knee, to include severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.27; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5259 (removal of semilunar cartilage), 5257 
(other impairment of the knee to include recurrent 
subluxation or lateral instability).  This is the maximum 
evaluation awarded under Diagnostic Code 5257.  Accordingly, 
an evaluation in excess of 30 percent is not warranted.

On and after February 18, 2005, the Board has considered 
other potentially applicable diagnostic codes.  Schafrath, 1 
Vet. App. at 595.  Limitation of knee extension provides a 40 
percent rating if limited to 30 degrees and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The evidence of record demonstrates 
right knee extension to 100 degrees.  Accordingly, an 
increased evaluation is not warranted for limitation of 
extension.  In addition, an evaluation in excess of 30 
percent is not provided for the dislocation or removal of 
semilunar cartilage, limitation of knee flexion, or genu 
recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 
5260, 5263.  Moreover, there is no evidence of right knee 
ankylosis or nonunion of the tibia and fibula.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262.  On and after February 
18, 2005, an evaluation in excess of 30 percent for a right 
knee disability is not warranted.

The Board notes that the veteran has already been assigned a 
separate evaluation for right knee osteoarthritis throughout 
the time period.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997) (holding that separate evaluations may be awarded for 
knee arthritis and instability).  In addition, the Board 
notes that a separate evaluation for limitation of leg 
flexion and extension is not warranted because any limitation 
leg flexion is noncompensable and limitation of motion is 
considered in the separate evaluation for arthritis.  See 
VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004) (holding that 
separate ratings for limitation of leg flexion and leg 
extension may be awarded for the disability of the same 
joint); see also 38 C.F.R. § 4.14 (2006) (noting that the 
evaluation of the same manifestations of a disability under 
various diagnoses constitutes prohibited pyramiding).

The Board has also considered whether there is any additional 
functional loss not contemplated in the ratings throughout 
the time period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Factors involved in evaluating and rating disabilities of the 
joints include:  weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45 (2006).  Prior to 
February 18, 2005, the veteran reported constant right knee 
pain, falls due to give-way, the use of medication, that he 
ambulated with a cane and brace, and that he could ambulate 
half a block at a time with great difficulty.  The objective 
medical evidence, however, demonstrates right knee mild 
instability, moderate to severe fatigability, and almost full 
range of motion.  The Board finds that although there is 
evidence of functional loss for this time period, those 
manifestations are provided for within the 20 percent 
evaluation.  On and after February 18, 2005, the veteran 
reported chronic right knee pain of 6 out 10, an inability to 
stand for longer than 10 minutes, frequent falls due to give-
way, an inability to walk more than a couple of hundred feet 
or less than a couple of blocks at one time.  He stated pain 
was decreased with rest, elevation, medication, and the use 
of a brace, cane, and walker for ambulation.  The veteran 
denied flare-ups.  The objective medical evidence of record 
showed an antalgic gait, difficulty getting up, to, and off 
the examining room table due to pain, and moderate to severe 
instability.  But the evidence also showed almost full range 
of motion, no additional loss of range of motion due to pain, 
fatigue, weakness, or incoordination caused by repetition, 
and no tenderness to palpation, catching, or locking.  The 
Board finds that although there is evidence of functional 
loss for this time period, those manifestations are provided 
for within the 30 percent evaluation. Accordingly, an 
increased evaluation on this basis is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Duties to Notify and Assist

With respect to the veteran's claim for entitlement to an 
increased evaluation for a right knee disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a February 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against 
increased evaluations for a right knee disability thus 
rendering any question as to an effective date or disability 
evaluations moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  38 C.F.R. § 3.327(a) (2006).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.


ORDER

Prior to February 18, 2005, an increased evaluation for a 
right knee disability is denied.

On and after February 18, 2005, an increased evaluation for a 
right knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


